Citation Nr: 0619342	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  99-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
disfiguring scars of the lips, nose, area below the nose, 
right cheek, and area around the eyes, currently rated as 50 
percent disabling.

2.  Entitlement to an increased disability rating for other 
scars of the right cheek and eyebrows, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
deformity of the nose with obstruction of the right naris, 
currently rated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating for 
sensory and motor loss of the superior lip area, evaluated as 
10 percent disabling from August 31, 1998.

5.  Entitlement to a higher initial disability rating for 
depression, evaluated as 30 disabling from June 22, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to May 
1964.

The procedural history of these claims warrants a detailed 
introduction.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  That rating decision continued 
a 30 percent evaluation for disfiguring scars of the lips, 
continued a 10 percent evaluation for a deformity of the nose 
with obstruction of the right naris, and assigned a 10 
percent disability rating for other scars of the right cheek, 
eyebrows, and lips.  Those issues were thereafter remanded by 
the Board for additional development in an action dated in 
August 2001.

In the August 2001 remand, the Board also noted that the 
veteran had expressed disagreement with a May 1999 RO rating 
decision which, in pertinent part, granted service connection 
for sensory and motor loss of the superior lip area and 
assigned a 10 percent disability rating from August 31, 1998.  
The Board remanded this issue to the RO for the issuance of a 
statement of the case (SOC).

While the case was in remand status, the RO also granted 
entitlement to service connection for depression with a 30 
percent disability rating assigned from June 22, 1998.  The 
veteran expressed disagreement with the 30 percent rating in 
April 2002, and a SOC was issued.  Additionally, pursuant to 
the August 2001 remand, the SOC included the issue of 
entitlement to a higher initial disability rating for sensory 
and motor loss of the superior lip area.  The veteran timely 
perfected his appeal as to both of these issues, and they 
were thus before the Board when this case was last here on 
appeal in March 2003.  

The Board remanded again in March 2003 for several 
development actions.  First, it was noted that the veteran 
had requested a videoconference hearing related to the two 
issues last appealed.  While the veteran had been afforded a 
hearing before the undersigned in April 2001, that hearing 
was related only to the lip, right cheek, and eyebrow 
scarring, and nose deformity issues. The April 2001 hearing 
did not address the issues of depression and sensory and 
motor loss of the lips, which were appealed after the August 
2001 remand.  The veteran submitted a statement in June 2002 
in which he indicated that he had stated his case and wanted 
the file forwarded to the Board.  The RO evidently took this 
to mean that the veteran no longer wanted a hearing, and 
certified the appeal to the Board in accordance with the 
veteran's stated wishes.  When asked by the Board to clarify 
his hearing request, in a statement dated in January 2003, 
the veteran requested a videoconference hearing before a 
member of the Board.  The Board therefore remanded in order 
to afford the veteran the hearing he said he wanted.  

In its March 2003 remand, the Board also noted that the 
regulations used to evaluate skin disabilities had changed 
since the veteran's claims were filed in August 1998.  67 
Fed. Reg. 49596-99 (July 31, 2002); 38 C.F.R. § 4.118 (2005).  
Because the RO certified the issues for appeal to the Board 
on August 19, 2002, and because the effective date of these 
changes was August 30, 2002, it was apparent that the veteran 
had not been apprised of the changes to the rating criteria.  
Accordingly, the Board also remanded to both notify the 
veteran of the changed criteria, and to afford him another 
examination that would permit evaluation of the skin 
disabilities under both the former and the revised criteria.  

On remand, the veteran was apprised by letter that, after all 
the development requested by the Board in its remand was 
completed, he would be scheduled for his requested 
videoconference hearing.  In May 2004, the veteran's 
authorized representative notified the RO that the veteran 
did not, after all, want the videoconference hearing for 
which the Board had remanded the case.  See 38 C.F.R. 
§ 20.702(e) (2005).

In the same May 2004 correspondence, the veteran's 
representative noted that the veteran had not been afforded 
the benefit of a VA examination related to his depression 
claim since 2001, and requested that an examination be 
scheduled.  In response, the veteran was scheduled for a 
mental disorders examination, as well as others related to 
his claims on appeal.  The veteran failed to report for these 
examinations.  He was then rescheduled for a mental disorders 
examination and scheduled for a general medical examination.  
In a terse statement sent after the scheduled examinations 
were again missed, the veteran clearly indicated that he 
wanted no more examinations, stating that he had had 10 
examinations since June 1998 and "enough is enough."  

VA regulations provide that when a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2005).  Since the veteran, without good cause, 
failed to report for examinations scheduled at the request of 
his representative, and has expressed his clear decision to 
appear for no more examinations in connection with the issues 
here on appeal, the Board will proceed to adjudicate the case 
based on the evidence of record.  Id.

On remand, when the RO re-adjudicated these claims, the 
veteran's disability rating for disfiguring scars of the 
lips, which had been rated as 30 percent disabling, was re-
characterized as disfiguring scars of the lips, nose area 
below the nose, right cheek, and area around the eyes, and 
was increased to 50 percent disabling.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded, or until the veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
In the instant case the veteran has not suggested that the 
recently assigned 50 percent evaluation would satisfy his 
appeal for a higher evaluation of this disability.  Nor has 
he or his representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore, the Board concludes that the issue of entitlement 
to a higher rating for this disability remains open and is 
properly before the Board.  (The 10 percent rating previously 
assigned for the right cheek, eyebrows, and lips was 
confirmed by the March 2004 decision that awarded the 50 
percent rating, but was re-characterized so as not to include 
scarring of the lips, which was addressed by the 50 percent 
rating.)

The Court has also held that appeals from original awards, 
such as the veteran's appeals relative to depression and 
sensory and motor loss of the superior lip, do not raise the 
question of entitlement to an increased rating, but instead 
are appeals of original ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized these two rating issues as claims for higher 
evaluations of original awards.  Analysis of these issues 
therefore requires consideration of the ratings to be 
assigned effective from the date of award of service 
connection--in this case, August 31, 1998, for the sensory 
and motor loss claim, and June 22, 1998, for the depression 
claim.

While this case was at the RO following the March 2003 remand 
by the Board, a SOC was issued in November 2004 on the 
question of entitlement to additional compensation in the 
amount of $8,439.00.  However, no substantive appeal has been 
made a part of the file now before the Board.  38 C.F.R. 
§ 20.200 (2005) (an appeal consists of a timely filed notice 
of disagreement and a substantive appeal that is filed in a 
timely manner following issuance of a SOC.)  Consequently, 
this issue will not be addressed in the decision below.




FINDINGS OF FACT

1.  The veteran's disfiguring scars of the lips, nose, area 
below the nose, right cheek and area around the eyes are 
characterized by distortion and asymmetry of the left and 
right naris, and distortion and asymmetry of the upper and 
lower lips.

2.  The veteran's other right cheek scar does not impinge on 
the ability to open and close the eyes; the scars on the left 
and right eyebrows are difficult to see.  

3.  Deformity of the nose with obstruction of the right naris 
is evidenced by definite adherence to the underlying and 
surrounding tissues at the right nasolabial fold and 
significantly limited airflow on the right side. 

4.  The veteran's superior lip area has no innervation and no 
sensory component.  

5.  The veteran's depression is evidenced by intrusive 
thoughts, depressed mood, and an aversion to being around 
other people.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
disfiguring scars of the lips, nose, area below the nose, 
right cheek and area around the eyes have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.118, 
Diagnostic Code 7800 (2005).

2.  The criteria for a rating in excess of 10 percent for 
other scars of the right cheek and eyebrows have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic 
Codes, 7800, 7804 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.118, 
Diagnostic Codes, 7800, 7804 (2005).

3.  The criteria for a rating in excess of 10 percent for 
deformity of the nose with obstruction of the right naris 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.7, 4.14, 4.97, Diagnostic Codes 6502, 6504 (2005).

4.  The criteria for a rating in excess of 10 percent for 
sensory and motor loss of the superior lip area have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.124a, Diagnostic Code 8207 (2005).

5.  The criteria for a rating in excess of 10 percent for 
depression have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.124a, Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Except for the two Fenderson issues identified in the 
Introduction, where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where there are original ratings assigned that 
have been appealed, consideration must be given as to whether 
the veteran deserves a higher or lower rating (so-called 
"staged ratings") at any point during the pendency of the 
claim.  Id.  Accordingly, unlike the increased ratings 
claims, it is not the present level of disability that is the 
sole concern, but rather the level of disability throughout 
the period since the date of award of service connection--in 
this case, since August 31, 1998, for the veteran's lip 
sensory and motor loss claim, and since June 22, 1998, for 
his depression claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

I.  Background

The veteran suffered major injuries to his face in a motor 
vehicle accident while serving in the Republic of Vietnam in 
1963.  As a result, the veteran underwent extensive 
hospitalization, during which he had a portion of his lower 
lip transplanted to replace a section of his upper lip, and 
had his right naris (nostril) reconstructed.  All of the 
claims now before the Board arise from those in-service 
injuries, including the veteran's service-connected 
depression, which was determined to be secondary to the 
facial injuries.  The record shows that after service, the 
veteran worked for an automobile manufacturer for three 
years, and then returned to his home state, where he worked 
as a miner for more than 18 years until the mine in which he 
worked shut down.  He thereafter worked at odd jobs.

The veteran was afforded a cranial nerves examination in May 
1999.  That examiner reported that the veteran had decreased 
sensory and motor function of the superior lip area secondary 
to the bilateral scar formation resulting from a transplant 
of tissue to the center of the upper lip.  The examiner noted 
altered function with phonation and aglutition secondary to 
this lip dysfunction, and noted paresthesia locally.  The 
examiner diagnosed status-post motor vehicle accident with 
marked facial scarring and superior lip dysfunction with 
cranial nerve dysfunction.  The examiner noted that the 
veteran had no cranial nerve loss.

The veteran was afforded a VA examination for scars in April 
2003.  Since that examination did not report findings that 
could be related to the changed criteria for evaluating skin 
disabilities (discussed in the Introduction), as was 
requested in the Board's most recent remand, the veteran was 
given another examination in July 2003.  The July 2003 
examiner noted the veteran's history as related to his scars.  
The veteran reported that he had trouble breathing through 
his nose, and could not whistle.  He had no complaints of 
pain.  

The examiner described the six scars present on the veteran's 
face, all of which were described as stable and adequately 
nourished, and none of which exhibited any pain or tenderness 
on examination.  All were described as superficial and not 
deep.  There was no inflammation, edema, or keloid formation 
related to any of the six scars.  All were described as being 
slightly pale.  

The scar on the right cheek runs horizontally, is 7.5 cm 
long, and one cm wide.  This scar does not impinge on the 
ability to open or close the eyes.  There is no adherence to 
the underlying tissue.  The texture of the skin is generally 
smooth and well healed.  

The scars on the right and left canthi (corners of the eyes) 
are both seven mm in length and one mm wide, and were both 
difficult to see.  

There are vertical scars on the left and right side of the 
upper lip representing the two incisions related to the 
transplantation of tissue during reconstructive surgery.  
Both of these scars were described by the examiner as 
depressed.  The scar on the right is 2.5 cm long, and 6 mm 
wide at its widest dimension, which is at the nasolabial 
fold.  The texture of the skin of this scar demonstrated some 
firmness induration and some irregularity, as well as slight 
depression.  The nasolabial fold is pulled down, and the 
right nostril does not open when the veteran inhales.  The 
scar on the left side of the lip is 2.7 cm long, and four mm 
wide.  The area between the two incisions, the transplanted 
area, was described as denervated and without either sensory 
or motor function.  The examiner reported limitation of 
motion caused by the right scar on the upper lip that goes 
onto the right side of the nose and nostril.  He described 
the area between the two incisions as cosmetically looking 
good.  

There is a vertical incision on the chin measuring 6.2 cm 
long by four mm wide.  This is the site from which the upper 
lip transplant was harvested.  

Addressing issues of distortion or asymmetry of paired 
features, the examiner reported distortion regarding the left 
and right side of the nose.  The right, reconstructed, side 
is firm and fixed.  The examiner estimated that airflow was 
limited to 10 to 20 percent through the right side, and 80 to 
90 percent through the left side.  There was distortion of 
the lips.  The lower lip is not as wide as normal due to the 
area transplant taken from the lower lip.  The veteran could 
not open his mouth quite as wide as normal.  The prominence 
of the upper lip is not great with normal facial gestures.  
There is no gross distortion of the chin, forehead, eyes, 
ears, or cheeks.

The examiner noted that the veteran is very self-conscious of 
his image, especially regarding his face and his inability to 
whistle.  The lack of movement at the mid-portion of the 
upper lip, and the lower lip, were also of concern to the 
veteran, but to a lesser degree.  The examiner considered the 
disfigurement of the veteran's face to be slight to moderate, 
especially with regard to the right side of his nose and his 
nonfunctional upper lip.  

The veteran was afforded a VA mental disorders examination in 
November 2001.  He presented on time, and was clean and well 
groomed.  He was cooperative throughout the examination.  The 
examiner related the veteran's history as reported by him.  
The veteran stated that his in-service injury changed his 
life forever, and that he probably would have stayed in the 
military had it not been for the injury.  He stated that he 
was depressed because of the injury, and had difficulty with 
anger and irritability.  He also reported feelings of 
hopelessness and helplessness, a poor appetite, and insomnia.  
He reported no nightmares or flashbacks of Vietnam, but 
expressed a feeling that his facial injuries had caused him 
to suffer since his time in service.  

On examination, the veteran's eye contact was fair, and 
speech was spontaneous, relevant, and coherent.  His thoughts 
were goal-directed.  There was no evidence of auditory or 
visual hallucinations, paranoia, or suicidal or homicidal 
ideation, and no history of suicidal behavior.  Mood was 
described as being irritable; affect was constricted.  
Concentration was good, as were remote and recent memory.  
The veteran demonstrated good judgment and the ability to 
think abstractly.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was depression not otherwise 
specified.  There was no diagnosis in Axis II (personality 
disorders and mental retardation).  The Axis III (general 
medical conditions) diagnoses were:  cardiac disease, 
Reynaud's disease, and status-post facial injuries.  In Axis 
IV (psychosocial and environmental problems) the examiner 
noted residuals of the facial injuries, and inadequate 
finances.  The Axis V (global assessment of functioning (GAF) 
score) report was 54.  The examiner noted that there were 
interspersed periods of major depression related to his 
injury in service.  

II.  Analysis

A.  Scars:  lips, nose, below the nose, right cheek, area 
around eyes

As noted, the criteria for rating skin disabilities were 
changed, effective August 30, 2002.  Because the changed 
criteria became effective during the pendency of the claim, 
the Board must consider both sets of rating criteria; the 
reach of the new criteria can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000.

The veteran's disability of disfiguring scars of the lips, 
nose, area below the nose, right cheek, and area around the 
eyes, has been rated utilizing Diagnostic Code 7800.  38 
C.F.R. § 4.118.  Under the old Diagnostic Code 7800, 
disfiguring scars of the head, face, or neck, a non-
compensable (zero percent) evaluation is for application when 
there is slight disfiguring.  A 10 percent evaluation is for 
application when there is moderate disfiguring.  A 30 percent 
evaluation is for application when there is severe 
disfiguring, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
evaluation is for application when there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A Note 
accompanying Diagnostic Code 7800 permits the 50 percent 
rating to be increased to 80 percent, the 30 percent rating 
to be increased to 50 percent, and the 10 percent rating to 
be increased to 30 percent, when, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may 
also be submitted for central office rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).

Here, utilizing the old criteria, a rating higher than the 
currently awarded 50 percent rating is not warranted given 
the findings of VA examination.  The award of the higher, 80 
percent rating permitted by the Note accompanying Diagnostic 
Code 7800 is not warranted because there is no marked 
discoloration, color contrast, or the like.  

Under the new criteria for rating skin disabilities, 
effective August 30, 2002, disfigurement of the head, face, 
or neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or if there are two 
or three characteristics of disfigurement.  A 50 percent 
evaluation is authorized if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
if there are four or five characteristics of disfigurement.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under the revised 38 C.F.R. § 4.118, are:  (1) A 
scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) the scar is adherent 
to underlying tissue; (5) The skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); (8) The 
skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Id.

Additionally, under the criteria which became effective 
August 30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  A note following this diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  In addition, the revised rating criteria continue to 
provide that other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2005).

Here, under the revised rating criteria, the veteran's 
disability picture more nearly approximates the criteria 
required for the currently assigned 50 percent rating.  The 
veteran has asymmetry of two features or paired sets of 
features, the nose and the lips.  A higher, 80 percent, 
evaluation, is not warranted because there is gross 
distortion or asymmetry of two, but not three or more 
features or paired sets of features, and there are not six or 
more characteristics of disfigurement.  Additionally, none is 
painful and no scar affects function in a manner not already 
contemplated by another disability separately rated, such as 
obstruction of the right nostril, which will be discussed 
below.

An increased disability rating for disfiguring scars of the 
lips, nose, area below the nose, right cheek and area around 
the eyes is thus not warranted under either the old or the 
new criteria.  

B.  Scars:  right cheek and eyebrows

The veteran's scars on the right cheek and eyebrows has been 
rated utilizing Diagnostic Code 7804, superficial scars.  
Under the old rating criteria, the only rating assignable is 
a 10 percent evaluation for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Here, the veteran has been 
assigned a 10 percent rating even though these scars are 
neither painful nor tender on objective demonstration.  A 
higher rating would be for application under Diagnostic Code 
7800, discussed above, only if these scars were severely 
disfiguring.  That is not the case here.  Even the veteran's 
most disfiguring scars, in the area of the upper lip and 
nose, were described by the examiner as moderately 
disfiguring.  A higher rating might also be for application 
if, under old Diagnostic Code 7805, it could be shown that 
the scars being rated affected the limitation of function of 
the part.  Here, for these scars, the evidence shows that 
there is no limitation of function of any affected part, and 
Diagnostic Code 7805 is not for application.  A higher rating 
under the old criteria is therefore not warranted for scars 
of the right cheek and eyebrows.

Under the new rating criteria, the rating criteria for 
Diagnostic Code 7804 are essentially unchanged, and only the 
presently assigned 10 percent is for application.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  A higher rating is not 
for application under any other of the new criteria either.  
As with the old criteria, the new Diagnostic Code 7805 is 
inapt because there is no loss of function.  A higher rating 
is not available under the new Diagnostic Code 7800 because 
the higher, 30 percent, rating would require visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or two or three 
characteristics of disfigurement.  These criteria are not met 
here.  There is no visible or palpable tissue loss, no gross 
distortion or asymmetry of one feature or paired set of 
features, and only the one characteristic of disfigurement 
present in the scar on the right cheek that meets the 
criteria because it is one cm wide.  38 C.F.R. § 4.118 
(2005).

In sum, an increased rating for the veteran's scars on the 
right cheek and eyebrows is not warranted under either the 
old or the new rating criteria.

C.  Nose deformity with obstruction

The veteran's deformity of the nose with obstruction of the 
right naris has been rated utilizing Diagnostic Code 6502, 
deviation of the nasal septum because of trauma.  The only 
rating available under Diagnostic Code 6502 is the 10 percent 
currently awarded for traumatic deviation resulting in 50 
percent obstruction on both sides, or complete obstruction on 
one side.  A higher award utilizing Diagnostic Code 6504, 
loss of part of the nose, or scars, would only be applicable 
if the condition exposed both nasal passages.  That is not 
the case here.  

A Note accompanying Diagnostic Codes 5604-6502 offers the 
alternative of evaluation utilizing Diagnostic Code 7800, 
disfiguring scars of the head, face, or neck.  However, here, 
the distortion/asymmetry of the veteran's nose has already 
been evaluated under Diagnostic Code 7800, as described and 
discussed in a preceding section.  What is being evaluated 
here, as exemplified by the description of this specific 
disability, is the deformity of the nose that is causing 
obstruction of the right naris.  The only appropriate 
diagnostic codes for evaluation of this disability are 
therefore Diagnostic Codes 6502 and 6504.  As noted above, a 
higher evaluation is not warranted under either of those 
diagnostic codes.  

D.  Sensory and motor loss of the upper lip area

The veteran's loss of sensory and motor function of the upper 
lip has been evaluated utilizing Diagnostic Code 8207, 
paralysis of seventh (facial) cranial nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8207.  Under Diagnostic Code 8207, a 
10 percent rating is for application when there is 
incomplete, moderate paralysis of the seventh cranial nerve.  
A 20 percent rating is for application when the paralysis is 
severe, and a 30 percent rating is for application when the 
paralysis is complete.  A Note indicates that evaluation is 
dependent upon relative loss or innervation of facial 
muscles.  Id.  

Here, the Board notes that the report of the May 1999 cranial 
nerves examination reported superior lip dysfunction with 
cranial nerve dysfunction, but no cranial nerve loss.  The 
medical evidence from the July 2003 examination shows that 
facial nerve paralysis is limited to the narrow transplanted 
area between the two incisions on the upper lip.  The Board 
finds that the limited paralysis of the facial nerve suffered 
by the veteran, and as described by examiners at both ends of 
the time period in question, more nearly approximates the 
criteria required for the currently assigned 10 percent 
disability rating.  The Board recognizes the veteran's 
frustration with not being able to whistle or otherwise use 
the center segment of his upper lip.  However, the Board does 
not find that the medical evidence warrants characterizing 
this disability as severe, as would be required for award of 
a higher, 20 percent, rating.  

E.  Depression

As noted, the veteran failed to report for scheduled 
examinations that might have provided information useful in 
evaluating his claim for a higher disability rating for his 
service-connected depression.  Because this is an appeal of 
an original rating, because he failed to report for scheduled 
examinations, and because he has indicated that he does not 
want any additional examinations, the Board must rely on the 
results of the mental disorders examination given in November 
2001 as the only medical evidence of his mental status since 
service connection was established.  

The veteran's depression is evaluated utilizing Diagnostic 
Code 9434, major depressive disorder.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  A 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

Under Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Here, the Board finds that the veteran's depressive disorder 
more nearly approximates the criteria required for the 
currently assigned 30 percent rating, and that a higher 
rating is therefore not warranted.  The medical evidence 
indicates that there is likely some occupational and/or 
social impairment with occasional decrease in work efficiency 
due to such symptoms as depressed mood and chronic sleep 
impairment, and an aversion to being with other people.  
There is, however, no evidence of anxiety, suspiciousness, 
panic attacks, or memory loss of any kind.  Occupational 
impairment per se cannot be determined because, by the 
veteran's own account, his work as a miner ended because the 
mine he was working in shut down.  There is no objective 
evidence that his depression in any way affected his work in 
the mines or on odd jobs thereafter.  

A higher, 50 percent, rating for the veteran's depression is 
not warranted because it has not been demonstrated that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- or long-
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation and mood.  While the examiner 
noted that the veteran's depression has significantly 
affected his ability to function socially and occupationally, 
given the absence of most of the specific deficiencies 
enumerated in the rating criteria for the 50 percent rating 
the Board finds that the veteran's impairment does not rise 
to the level contemplated by the 50 percent rating.  Instead, 
it is more akin to the kind of problems contemplated by the 
criteria for the 30 percent rating.  38 C.F.R. § 4.7.

The veteran has made much of the November 2001 examiner's 
statement that the veteran has periods of major depression 
related to his injury.  The veteran seems to suggest that the 
use of the term "major" should entitle him to a higher 
rating.  However, as noted, the description of Diagnostic 
Code 9434, under which this disability is evaluated, is 
"major depressive disorder."  Thus, the examiner's use of 
the term "major depression" merely classifies the veteran's 
disability, it does not indicate the degree of severity.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, and in December 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO's 
initial adjudication of the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to higher evaluations of these five 
service-connected disabilities, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) for each claim, and two supplemental statements of the 
case (SSOCs) reporting the results of its reviews, and the 
text of the relevant portions of the VA regulations.   The 
veteran was apprised of the changes in the criteria for 
evaluating disabilities related to the skin.  

The Board notes that the notifications did not include the 
criteria for an award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the criteria for rating all of these disabilities 
were provided to the veteran in a March 2003 SSOC that 
preceded the December 2005 VCAA notification letter.  
Further, the issue of effective date is not now before the 
Board and is not raised by the decision of the Board.  
Consequently, a remand for notifications regarding effective 
dates is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disabilities.  As noted, the veteran was scheduled for a 
hearing which he cancelled, and failed to report for 
examinations, subsequently making it clear that he wants no 
more of those.  In several written statements from the 
veteran, including one dated in January 2006, he has 
indicated that he has no more evidence and that these issues 
should be decided as soon as possible on the current record.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to an increased disability rating for disfiguring 
scars of the lips, nose, area below the nose, right cheek and 
area around the eyes, currently rated as 50 percent 
disabling, is denied.

Entitlement to an increased disability rating for other scars 
of the right cheek and eyebrows, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased disability rating for deformity 
of the nose with obstruction of the right naris, currently 
rated as 10 percent disabling, is denied.

Entitlement to a higher initial disability rating for sensory 
and motor loss of the superior lip area, evaluated as 10 
percent disabling from August 31, 1998, is denied.

Entitlement to a higher initial disability rating for 
depression, evaluated as 30 disabling from June 22, 1998, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


